MEMORANDUM **
Azael Ramirez Rodriguez appeals from his guilty plea conviction and sentence for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) & 841 (b)(1)(A)(viii) and illegal re-entry in violation of 8 U.S.C. § 1326(a). Rodriguez’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) stating there are no arguable issues for review and seeking to withdraw as counsel of record. Rodriguez has not filed a pro se supplemental brief.
As part of the plea agreement, Rodriguez “waive[d] any right to appeal any matter in connection with this prosecution and sentence.” Having independently re*635viewed the record, we are satisfied that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998). We therefore enforce the waiver, grant the motion to withdraw, and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.